                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   PG&E CORPORATION; PACIFIC                       )
     GAS AND ELECTRIC COMPANY,                       )            4:19-cv-00599-HSG
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   FEDERAL ENERGY REGULATORY                       )   (CIVIL LOCAL RULE 11-3)
     COMMISSION,                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Jonathan D. Forstot                   , an active member in good standing of the bar of
 9    New York                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Consolidated Edison Development, Inc.        in the
                                                                Gabriel Ozel
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Troutman Sanders LLP                                Troutman Sanders LLP
      875 Third Avenue                                    11682 El Camino Real, Suite 400
14    New York, NY 10022                                  San Diego, CA 92130-2092
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 704-6000                                      (858) 509-6000
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    jonathan.forstot@troutman.com                       gabriel.ozel@troutman.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 2257095      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 02/19/19                                               /s/ Jonathan D. Forstot
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Jonathan D. Forstot                        is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 2/20/2019
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
          Exhibit
Certificate of Good Standing
                ~~erYate ~ibi~fo~ of t~je ~u~rem~e Court
                     of t~je Mate of ,~e~n ~or~
                     ,~ir~t ~'ubiciai ~e~artrrte~tt


           ~, ~u~a~tta ~Roj~g, ~tCYer~ of t~je ~~~e~r~te ~ibi~io~ of
t~je ~u~iei~te ~otirt of t~je estate of ,~eb~ ~or~, ,~ir~t ,~ubiciaC
~e~artntertt, certifp t~j~t
                  JONATHAN D. FORSTOT
tua~ burp Cicer~~eb a1~D~ ~D~nYitteb to ~r~ctice a~ aiY ~ttoir~ep ar~b
t~otti~~eC~or at '~~~u ire aCr t~je cotirt~ of tYje ~tRte of ,~e~ ~or~ ort
~.arc~j 6, 1989, Yj~g burp ta~ett t~~~b ~u~~cri'~eb t~je oAt~j of office
pre~cri~eb ~p ra~~, rja~ ~eet~ ei~ro~Yeb ire tije ~Rorr of ~ttori~ep~ a1~b
QCou1~~eCrol~ ~t `~a~u uit fide ire nip office, Cja~ burp t•eg~~tereb ~itYj
t~je abrrtir~i~trRtibe offtce of tYje courts, ~r~b ~tccorbir~g to t~je iecorb~
of t~jig cotcrt i~ in Boob ~tRrtbinq a~ RlY attorr~ep ~r~b cotirt~error Rt
[ate.

                       ~1i~ ~itite~g ~~jereof, ~J ~jabe ~jereuiYto set rr~p
                          ~janD~ ~r~D~ affixeb tije gear of t~jis court ors
                                       ,~e~ttta~~s~ ~., ~A 1.9

                                              --~            r/
        2035                                    ,_,._

                                         ~~~~~ iii i~j~' ~~urt
